Citation Nr: 1744930	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for right upper extremity radiculopathy.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from January 1987 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2015, the Board denied the claims for entitlement to service connection for a cervical spine disorder, right upper extremity radiculopathy, and an acquired psychiatric disorder, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In February 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).

In August 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for an acquired psychiatric disorder and a right foot disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A chronic cervical spine disability was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service.

2.  Entitlement to service connection for right upper extremity radiculopathy.
The weight of the evidence is against a finding that the Veteran's right upper extremity radiculopathy is due to or the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for right upper extremity radiculopathy have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his attorney has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claims for a cervical spine disorder and right upper extremity radiculopathy in October 2008, which were denied by December 2009 and February 2010 rating decisions.  The Veteran asserts that his cervical disorder and right upper extremity radiculopathy are either due to his active service or secondary to a service-connected disability.

There is no objective evidence of record that links the Veteran's current cervical spine disorder or right upper extremity radiculopathy to his active service.  His STRs show that he complained of neck pain in July 1988, but was diagnosed with a muscle spasm.   His STRs do not show complaints, symptoms, treatment or a diagnosis of a chronic cervical spine disorder rendered by a medical officer during his service.  Furthermore, at his separation examination in July 1990, he had a normal spine evaluation.  In addition, he did not report any cervical spine or right upper extremity radiculopathy symptoms.  As such, his STRs do not show that a chronic cervical spine disorder or right upper extremity radiculopathy were ever diagnosed while he was in service.

The first objective medical evidence documenting a cervical spine disorder and right upper extremity radiculopathy is in May 2008, almost two decades after the Veteran separated from active service.  A cervical spine x-ray showed degenerative disc disease.

In December 2009, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's cervical spine disorder was less likely than not due to his active service.  The examiner reported that the STRs show a muscle spasm in 1988, which would not lead to cervical spine degenerative disc disease.

In June 2015, the Board denied the Veteran's service connection claims for a cervical spine disorder and right upper extremity radiculopathy, which he appealed to the CAVC.

In the February 2016 CAVC JMPR, the parties agreed that a remand was required for new opinions regarding secondary service connection.

In response to the JMR, another medical opinion was sought.  In February 2017, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's cervical spine disorder and right upper extremity radiculopathy were less likely than not due to his active service.  The examiner reported that the Veteran was treated for a cervical spine strain in July 1988, but he had a normal examination of his spine at his separation physical in February 1990.  The examiner opined that the Veteran's cervical spine disorder and right upper extremity disorder were less likely than not due proximately due to or aggravated by a service-connected disability.  The examiner reported that the Veteran's service-connected conditions were anatomically unrelated to a cervical spine disorder with right upper extremity radiculopathy.

In July 2017, the Veteran's attorney submitted an independent medical opinion from David Young, D.C.  The chiropractor reviewed records from the Veteran's claims file.  The chiropractor opined that the Veteran's cervical spine disorder was more likely than not due to his active service.  The chiropractor also opined that the Veteran's right upper extremity radiculopathy was more likely than not due to his service-connected right shoulder disability.

After weighing all the evidence, the Board finds the greatest probative value in the February 2017 VA examiner's opinions, which considered the elements necessary to substantiate a claim for direct service connection and secondary service connection.  The February 2017 VA examiner also explained why the Veteran's service-connected disabilities did not cause or aggravate his cervical spine disorder or right upper extremity radiculopathy. 

The Board has considered all the medical opinions of record and finds that the February 2017VA examiner's opinions carry greatest probative value.

The Board appreciates the statement written by the chiropractor.  However, ultimately, the opinion is conclusory in nature.  That is, the chiropractor has not explained why or how he reached his ultimate conclusion and apparently relied on the Veteran's lay statements regarding etiology.  The chiropractor only referenced the complaints of shoulder and neck pain.  The chiropractor did not indicate that the Veteran's entire claims file was reviewed, apparently relied on the Veteran's own lay statements regarding etiology, and reported that the Veteran had normal neurological tests.  Furthermore, the chiropractor did not have the opportunity to conduct a physical examination of the Veteran.

Conversely, the opinions by the February 2017 VA examiner were fully grounded in the medical literature and based on a physical examination of the Veteran.  The examiner explained why it was felt that the Veteran's cervical spine disorder and right upper extremity radiculopathy were not due to his active service, were not proximately due to his service-connected disabilities, or were not aggravated by his service-connected disabilities.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the February 2017 VA examiner for his opinions are found to be more probative than the opinion offered in support of the Veteran's claim, which mainly relied on the Veteran's reports and negative tests.  Given its grounding in the medical evidence in this case, the VA examiner's opinions are found to be the most probative evidence in this case, and therefore are afforded the greatest weight.  

Consideration has been given to the assertion of the Veteran that his cervical spine disorder and right upper extremity radiculopathy were due to his active service or secondary to a service-connected disability.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe neck and right upper extremity pain, he lacks the medical training or qualification to diagnose a cervical spine disability with associated radiculopathy.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic cervical spine disability related to his active service, as the first evidence of cervical spine problems with associated radiculopathy do not appear until at least 2008, almost two decades after separation.  In addition, at his separation examination, he had a normal examination of his spine with no neck or radiculopathy symptoms noted.  Furthermore, his STRs do not document any chronic cervical spine diagnosis.  As such, the Board does not find that the evidence of record shows continuous cervical spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a cervical spine disorder.  The record contains no objective medical evidence of a chronic cervical spine disorder until 2008.  In addition, the record does not contain evidence that any neck injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a chronic cervical spine disorder or right upper extremity radiculopathy.  That is, the evidence does not show that a cervical spine disorder or right upper extremity radiculopathy were diagnosed in service or within a year of service, and the weight of the evidence is against a finding that a cervical spine disorder or right upper extremity radiculopathy have existed continuously since service.  Therefore, the claims are denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for right upper extremity radiculopathy is denied.

REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, in the February 2016 JMPR, the parties agreed that the Veteran's service records must be obtained.  While the Air Force Historical Research Academy reported some information regarding the use of planes during Operation Just Cause, the information provided is not adequate.  The Veteran and his wife reported that he boarded an airplane and landed in a tropical environment sometime during the winter of 1989.  As such, another remand is required to verify the Veteran's PTSD stressor.

Regarding the claim for a right foot disorder, the Veteran's attorney reported in July 2017 correspondence that the Veteran had outstanding medical records at a clinic in Greensville and Duke University, but that the Veteran was having difficulty obtaining these records.  In addition, the attorney argued that the last VA examiner did not consider secondary service connection.  As such, another remand is required to obtain any outstanding medical records and for a new VA examination.

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and request that agency to research the Veteran's stressor statements concerning being under fire in a tropical region between December 1988 and March 1989.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability and should offer the following opinion:  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder, to include PTSD and/or depression, either began during or was otherwise caused by the Veteran's active service.  If PTSD is diagnosed, the examiner must identify the stressor event or events supporting the diagnosis.  A complete rationale for any opinion offered is required.  The examiner should discuss the effects, if any, of any acquired psychiatric disorder on the Veteran's ability to sustain substantial gainful employment.

3.  With the Veteran's assistance, seek to obtain treatment records from the Greenville Clinic and Duke University regarding the Veteran's right foot disorder.

4.  If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

5.  After all outstanding records have been obtained (or are determined to be unavailable), return his claims file to the December 2009 VA examiner for an addendum opinion.  If the December 2009 VA examiner is no longer available or unable to provide the requested addendum opinion, schedule the Veteran for a new examination to determine whether his right foot disorder was aggravated by a service-connected disability.

The examiner should review the claims file and then provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's right foot disorder was aggravated by a service-connected disability.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to any increase in disability.

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


